NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ORLANDO LAY-GONZALEZ,                           No. 14-70727

                Petitioner,                     Agency No. A037-175-011

 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                  Appeal from the Board of Immigration Appeals

                               Submitted June 12, 2018**
                               San Francisco, California

Before: TASHIMA and M. SMITH, Circuit Judges, and KORMAN,*** District
Judge.

      Petitioner Orlando Lay-Gonzalez petitions for review of a decision of the

Board of Immigration Appeals (BIA) determining that Lay-Gonzalez’s conviction



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
for coercion under Nevada Revised Statute § 207.190(2)(a) was categorically a

crime of violence under 18 U.S.C. § 16(b).

      The Supreme Court, however, has recently held that § 16(b) is

unconstitutionally vague. See Sessions v. Dimaya, 138 S. Ct. 1204, 1223 (2018). In

addition, we recently held that coercion under Nevada Revised Statute § 207.190 is

not a crime of violence under the Sentencing Guidelines. United States v. Edling,

No. 16-10457, slip op. at 11 (9th Cir. Jun. 8, 2018). In light of Dimaya and the

BIA’s reliance on § 16(b), and Edling, Lay-Gonzalez’s petition is GRANTED and

we REMAND to the BIA for further proceedings.




                                         2